DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the claims that that show how the amendments avoid such references by incorporating with the allowable subject matters.

Allowable Subject Matter
Reference 1: Dumas (US 3234437)
	Regarding claim 1, Dumas teaches, (Figs. 1 - 3; cols. 1 - 4), for example, a circuit (“a semiconductor diode device”; col. 2 || 9-10, col. 1 || 34 - 46), comprising:
	a diode (4; col. 2 || 12 “Conventional semi-conductor diodes are usually constructed in more or less tubular form with the semi-conductor element; such as a silicon or germanium crystal....”; col. 1 || 13 — 15  “The semi-conductor wafer may comprise a silicon crystal about 0.2 mm. thick and 3.5 to 4mm. outer diameter.”; col. 2 ||
29 - 30);
	a conductive upper support (2’; col 2 || 20- 24) disposed on top of the diode (4)and electrically coupled (col. 2 || 12 - 20) to the diode (4);
	a conductive lower support (1’; col 2 || 20- 24; shown in Figs. 2 and 3) disposed underneath the diode (4) and electrically coupled (col. 2 || 12 - 20) to the diode (4);

	an insulator (9; col. 3 || 21 - 27) disposed underneath the mechanical support (3’); 
	an upper terminal (2; col. 2 || 11) coupled to the mechanical support (3) and electrically coupled (col. 2 || 16 - 24) to the conductive upper support (2’); and
	a lower terminal (1; col. 2 || 11) coupled to (see Fig. 3) the insulator (9) and electrically coupled (col. 2 || 16 - 24) to the conductive lower support (1’).
	
    PNG
    media_image1.png
    298
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    568
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    764
    media_image3.png
    Greyscale

However, Dumas does not teach the newly amended feature of claim 1 recites “the diode is sealed in a glass material.”
Regarding claim 21, Dumas teaches all the limitations of claimed 1 for the same reasons as indicated above in claim 1 except for the mechanical support is fabricated from C10100 copper or C10200 copper.

Claims 1-17 and 19-21 are allowed over prior art.
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a circuit, comprising: “the diode is sealed in a glass material” in combination of all of the limitations of claim 1. Claims 2-17, 19 and 20 include all of the limitations of claim 1.
Regarding claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a circuit, comprising: “the mechanical 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818